 In the Matterof AMERICAN STEEL AND WIRE COMPANYandUNITEDSTEELWORKERS OF AMERICA(C. I. 0.)Case No. 1-R-1981.Decided September 14x,1944Mr. rank C. illanak,of Cleveland, Ohio, for the Company.Mr. Harold B. Roitman,of Boston, Mass., for the Union.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America(C. I. 0.), herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofAmerican Steel and Wire Company, Worcester, Massachusetts, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before John W. Coddaire, Jr.,Trial Examiner.Said hearing was held at Worcester, Massachu-setts, on August, 8, 1944.The Company and the Union appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire.record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAmerican Steel&Wire Company is a New Jersey corporation en-gaged, primarily,in the production of various wire products and otheriron and steel products,which it manufactures and sells in commercewithin themeaning of the National Labor Relations Act.The Company operates 15 works, the Worcester South Works beingthe only oneinvolved in this proceeding.In a normal year the58 N.L.R B, No 51.253 254DECISIONSOF NATIONALLABOR RELATIONS BOARDWorcester South Works uses raw materials exceeding$1,000,000 invalue, approximately all of which is purchased from points outsidethe Commonwealth of Massachusetts.The finished products of theWorcester SouthWorks, duringthe same period,exceed $5,000,000 invalue, approximately 70 percent of which is shipped to points outsidethe Commonwealth of Massachusetts.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II:THE ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of the hospital attendants of theCompany until the Union has been certified by the Board in an ap-propriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union, which now represents the production and maintenanceemployees of the Company in one unit and the office and clerical em-ployees in another, desires all hospital attendants, except supervisors,be included as part of the office,and clerical employees unit, or, in thealternative, that these employees be adjudged a separate appropriateunit.The Company contends that these employees cannot be includedwithin either category, claiming that they are confidential employees,have interests closely identified with management in problems of laborrelations as part of the Industrial Relations Department, and have notbeen included in any unit asked for by the Union in any other plantof the Company.There is also a question concerning the supervisoryauthority of the head nurse.The hospital attendants are all registered nurses employed in thedispensary, which is located in a separate building.They administer1The Field Examiner reported that the Union submitted seven authorization cards ;that there are eight employees in the appropriate unit ; and that the cards were datedTune 1944. AMERICAN STEEL AND WIRE COMPANY255first aid, some therapeutic treatment,-assist in making physical exami-nations, and keep records thereof and of injuries and treatments. Theywork under the direction of the physician, who spends part of eachweekday at the dispensary and who is on 24-hour call, and, on hisorders, visit employees at their homes and provide nursing care.They'maintain the dispensary, its equipment and supplies.Although these employees have access to the personnel records of theemployees of the Company, in the ordinary course of their duties they.are concerned only with those records which have to do with the healthof'the employees and not those having-to do with the labor relations ofthe Company.We find, accordingly, that -they are not confidentialemployees.They constitute a well defined professional group whosetraining, skill, duties, and interests differ from those of the office andclerical employees, and whom we have held may constitute an appro-priate bargaining unit.l-The head nurse is in charge of the weekly work schedules for thenurses, is responsible for the ordering of supplies and supervises thekeeping of-records.The evidence shows that he makes effective recoinmendations regarding the hire and discharge of the nurses under hissupervision.We find that he is a supervisory employee within ourusual definition; we shall exclude him from the unit.We find that all hospital attendants, excluding the head nurse aiidall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of employees,or effectively recommend such action, constitute a, unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.V.THE DETFRâIINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is hereby'Matter of Hudson Motor Cat Company,45 N. L.R. B. 55;Matter of Electric Auto-LiteCompany,50 N L. R. B 68;Matter ofConsolidatedVultec AircraftCorporation,56N. L. R. B. 1785. 256DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with American Steeland Wire Company, Worcester, Massachusetts, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the First Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations;among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby United Steelworkers of America (C. I. 0.), for the purposes ofcollective bargaining.[Seeinfra,58 N. L. R. B. 1166 for Supplemental Decision andDirection.]